We recently ordered that determination of petitioner’s application for reinstatement be withheld pending his reexamination to determine his physical and mental capacity to resume the practice of law (Matter of Cohen, 104 AD2d 688).
The court is now in receipt of a medical report indicating that petitioner, who was suspended from practice in 1974 and whose initial application for reinstatement was denied in 1979, has made significant progress in overcoming the alcohol abuse which led to his earlier difficulties and otherwise possesses the physical and mental abilities necessary to enable him to perform adequately in his profession.
The Committee on Character and Fitness for the Third Judicial District has recommended that the application be granted upon submission to the court of satisfactory proof that petitioner has successfully completed a bar review course (see Matter of Spada, 73 AD2d 764).
Application granted to the extent that petitioner will be reinstated as an attorney and counselor at law upon furnishing proof satisfactory to the court of his daily personal attendance at and completion of a formal bar review course. Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.